internal_revenue_service department of the treasury number release date index number 6166-dollar_figure washington dc person to contact john moran telephone number refer reply to plr-116137-00 cc pa apjp date legend dear this letter responds to your request for a private_letter_ruling dated date supplemented by your submissions of november and date concerning whether decedent’s interests in certain real_estate qualify as an interest_in_a_closely_held_business for purposes of sec_6166 of the internal_revenue_code code you had also requested a ruling on sec_2057 of the code but the office of the assistant chief_counsel passthroughs and special industries informed you that it is declining to rule on that matter until regulations are issued facts decedent owned and operated rental units single and multiple family residences on parcels of real_property decedent began acquiring and renovating properties in town in to supplement his wages from the construction industry which were affected by weather and building cycles by decedent stopped working in the construction industry and concentrated on managing and maintaining the rental properties he worked days a week as a manager or co-manager by the early 1990’s property values in town had risen to such an extent that the cash_flow from the rental operation was not sufficient to acquire additional properties from the original acquisitions until the time of his death decedent found tenants negotiated leases collected rents and paid the expenses for the operation of the rental units decedent paid the expenses of maintaining the properties the standard lease form submitted with the ruling_request shows that the tenants do not bear the expense of maintenance decedent performed almost all repairs including plumbing electrical repair carpentry roofing door repair and appliance repair stoves and heaters on rare occasions when the repairs were beyond decedent’s capabilities he hired others decedent or his employees maintained the grounds of the properties decedent’s employees included a decedent’s daughter and b his son a and b also helped decedent manage the properties and perform maintenance and repair services tenants would call decedent at all hours of the night if something was wrong with a unit either decedent a or b would respond to the calls decedent also employed several others as handymen and to maintain the grounds decedent reported the rental income on schedule e supplemental income and loss it was not treated as self-employment_income subject_to the self-employment_tax at the time of decedent’s death one-half of a duplex unit was decedent’s residence you are not including the value of that unit in the sec_6166 election also decedent provided one-half of another duplex unit to a rent-free out of love and affection and not as compensation_for services for the year preceding his death the other half of the duplex was rented out at the time of decedent’s death the parcels of property were valued at approximately dollar_figurea cash on hand on totaled approximately dollar_figureb decedent’s normal monthly cash income in excess of costs from operating the business was much less between dollar_figurec and dollar_figured the excess cash on hand was from insurance proceeds for a rental property that was destroyed by fire the total insurance payout was approximately dollar_figuree prior to decedent’s death dollar_figuref of the insurance proceeds had been expended at the time of his death decedent planned to use all of the insurance proceeds in his possession to complete the repairs and remodeling the proceeds were not enough to complete the renovation without incurring debt rather than incurring debt decedent removed the debris and performed the preliminary construction work before hiring licenced contractors to complete the remainder of the repair as required by local law interest_in_a_closely_held_business law sec_6166 of the code provides that if the value of an interest_in_a_closely_held_business which is included in determining the gross_estate of a decedent who was at the date of his death a citizen or resident_of_the_united_states exceed sec_35 percent of the adjusted_gross_estate the executor may elect to pay part or all of the tax imposed by sec_2001 in two or more but not exceeding ten equal installments sec_6166 provides that if such an election is made the first installment shall be paid on or before the date selected by the executor which is a date not more than five years after the date prescribed by sec_6151 for payment of the tax sec_6166 of the code defines the term_interest in a closely_held_business to include an interest as a proprietor in a trade_or_business carried on as a proprietorship sec_6166 of the code provides that the determination under sec_6166 shall be made as of the time immediately before the decedent’s death revrul_75_365 1975_2_cb_471 holds that rental commercial property rental farm property and notes receivable included in decedent’s gross_estate do not constitute an interest_in_a_closely_held_business under sec_6166 where the decedent maintained a fully equipped business office collected rental payments on the properties received payments on notes receivable negotiated leases made occasional loans and directed the maintenance of the properties by contract with third parties under these facts decedent’s relationship to the assets was merely that of an owner managing investment_assets to obtain the income ordinarily expected from them revrul_75_366 1975_2_cb_472 holds that a farm rented to a tenant farmer constitutes an interest_in_a_closely_held_business under sec_6166 where the decedent paid percent of the expenses received percent of the crops made almost daily visits to inspect and discuss operations occasionally delivered supplies to the tenant and actively participated in the important management decisions of the tenant revrul_75_367 1975_2_cb_472 holds that a decedent’s ownership of land that was held for the purpose of building homes of stock in a corporation that built homes on such land and of a business office and warehouse that were used by both the corporation and decedent together qualify as an interest_in_a_closely_held_business under sec_6166 however eight homes built by the decedent's corporation that were sold and later repurchased by the decedent who collected the rents made the mortgage payments and made the necessary repairs and maintenance to the homes in order to maintain the condition and appearance of the rental homes were not an interest_in_a_closely_held_business because the decedent's relationship to the properties was merely that of an owner managing investment_assets to obtain the rents ordinarily expected from them assets used in a business passive_assets sec_20_6166a-2 of the estate_tax regulations provides that in the case of a trade_or_business carried on as a proprietorship the interest in the closely_held_business includes only those assets of the decedent that were actually used by him in the trade_or_business thus if a building was used by the decedent in part as a personal_residence and in part for the carrying on of a mercantile business the part of the building used as a residence does not form any part of the interest in the closely_held_business whether an asset will be considered as used_in_the_trade_or_business will depend on the facts and circumstances of the particular case for example if a bank account was held by the decedent in his individual name as distinguished from the trade_or_business name and it can be clearly shown that the amount on deposit represents working_capital of the business as well as nonbusiness funds eg receipts from investments such as dividends and interest then that part of the amount on deposit which represents working_capital of the business will constitute a part of the interest in the closely_held_business on the other hand if a bank account is held by the decedent in the trade_or_business name and it can be shown that the amount represents nonbusiness funds as well as working_capital then only that part of the amount on deposit which represents working_capital of the business will constitute a part of the interest in the closely_held_business sec_6166 of the code provides that for the purposes of sec_6166 and in determining the closely_held_business_amount the value of any interest_in_a_closely_held_business shall not include the value of that portion of such interest which is attributable to passive_assets held by the business sec_6166 provides that the term passive_asset means in general any asset other than an asset used in carrying_on_a_trade_or_business the determination of whether a cash reserve constitutes a passive_asset for purposes of sec_6166 depends on whether the cash reserve is used in the carrying on of a trade_or_business for example the legislative_history of sec_6166 provides that an asset which forms part of the working_capital or which constitutes reasonable reserves for the financing of a specifically identified project is not a passive_asset for example a reserve for expansion of a factory building that is reasonably expected to be completed within two years of the time the contributions to the reserve fund are made would be a reasonable reserve see s rept no vol i 98th cong 2d sess interest_in_a_closely_held_business analysis sec_6166 was enacted to permit the deferral of the payment of the federal estate_tax where in order to pay the tax at one time it would be necessary to sell assets used in a going business and thereby disrupt or destroy the business_enterprise this section was intended to permit deferral of tax on income-producing assets only where the assets formed a part of an active enterprise producing business income rather than income solely from the ownership of property sec_6166 was intended to apply only with respect to a business such as a manufacturing mercantile or service enterprise as distinguished from management of investment_assets as rev ruls and suggest the level of the activity is the factor that distinguishes a trade_or_business under sec_6166 from the act of merely managing rental property to obtain the rents ordinarily expected from them in determining the level of activity carried on by a taxpayer the activities of agents and employees are taken into account on the other hand the activities of third parties such as independent contractors or lessees who are neither agents nor employees are not taken into account decedent’s activities with respect to the properties included activities associated with merely managing investment_assets such as collecting rents paying taxes making mortgage payments and making necessary repairs however decedent's level of activity in connection with the units as assisted by his employees was greater than the level of activity of the decedent in revrul_75_367 in which the operation maintenance and repair of the eight homes was insufficient to constitute a business_enterprise as a result revrul_75_367 does not control the outcome in the instant case revrul_75_365 does not control the instant case either because decedent and his employees operated maintained and repaired the properties in contrast in revrul_75_365 the decedent personally performed no such services but merely contracted with third parties to provide them decedent performed substantial renovations on his properties from the 1960's to the time of his death although decedent had not acquired new properties for renovation since the early 1990's he performed substantial renovations on the units destroyed by fire accordingly the interests in units on the properties constitute an interest_in_a_closely_held_business for purposes of sec_6166 assets used in a business passive_assets in the case of a sole_proprietorship each asset is examined at the time immediately preceding the decedent's death to determine if it was actively used_in_the_trade_or_business under sec_20_6166a-2 of the regulations one-half of value the property inhabited rent-free by a as well as one-half of the value of the property inhabited by the decedent are not considered have been used by decedent in his business at the time of his death for purposes of sec_6166 assets that are passive in nature are not taken into account under sec_6166 of the code cash reserves may be passive in nature however the cash balance described above constitutes an accumulation of a reasonable reserve for replacing the units destroyed by fire and it constitutes an asset actively used in carrying_on_a_trade_or_business for purposes of sec_6166 rather than a passive_asset within the meaning of sec_6166 conclusion based on the information provided and the representations made we conclude that decedent's interests in the units on the properties constitute an interest in a single closely_held_business for purposes of sec_6166 of the code accordingly provided the other requirements of sec_6166 of the code are met the federal estate_tax attributable to decedent's interest in the closely_held_business may be paid in installments under sec_6166 however the estate may not use the installment treatment for one-half of the value the property that a lived in as well as for one-half of the value the property that decedent lived in the cash on hand at the date of decedent’s death is properly includible in the value of the assets of the business for purposes of sec_6166 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no consideration has been given to the treatment of decedent’s compensation_for employment_tax purposes whether a decedent did or did not pay self-employment_tax does not control whether an estate qualifies to pay the estate_tax in installments this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer's authorized representative enclosures copy of this letter copy for sec_6110 purposes sincerely for judith m wall chief branch office of assistant chief_counsel administrative provisions judicial practice
